Exhibit 99.1 Third Quarter 2011 Earnings Conference Call November 2, 2011 NASDAQ:HTCO “Safe Harbor” Statement Information set forth in this presentation contains financial estimates and other forward-looking statements that are subject to risks and uncertainties; therefore, actual results might differ materially from such statements, whether as a result of new information, future events or otherwise. You are cautioned not to place undue reliance on these forward-looking statements.A discussion of factors that may effect future results is contained in HickoryTech’s filings with the Securities and Exchange Commission.HickoryTech disclaims any obligation to update and revise statements contained in this presentation based on new information or otherwise. This presentation also contains certain non-GAAP financial measures.Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are available in our presentation. 2 Third Quarter 2011 Highlights •Revenue totaled $45.2 million, +4% –Equipment revenue up 43% –Fiber and data organic revenue growth of 14% –Broadband revenue grew 5% •New favorable financing agreement secured •Increased fiscal 2011 outlook 3 Consolidated Revenue Q3 ’11 compared to Q3 ’10 •Equipment product revenue +43% •Fiber and data revenue down
